Citation Nr: 1819126	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  09-37 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to November 10, 2010, and in excess of 20 percent from November 10, 2010, for degenerative arthritis of the lumbar spine.

2.  Entitlement to a compensable initial disability rating for temporomandibular joint disorder.

3.  Entitlement to a compensable initial disability rating for a right thumb disability.

4.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

5.  Entitlement to an initial disability rating in excess of 10 percent for tenosynovitis of the right ankle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1988 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2009 rating decision increased the initial rating for degenerative arthritis of the spine to 10 percent, and in February 2015 a 20 percent rating for degenerative arthritis of the spine was assigned, effective November 10, 2010 (the issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal).

The case was previously before the Board in December 2015, when it was remanded for further development of the evidence.  


FINDINGS OF FACT

1.   Prior to November 10, 2010, the Veteran's intervertebral disc disease was manifested by an actually painful lumbar spine.

2.   From November 10, 2010, the Veteran's degenerative arthritis of the spine was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with pain on movement and associated functional loss.

3.   Resolving all reasonable doubt in favor of the Veteran, the Veteran's temporomandibular joint disorder manifests in pain, fatigue, clicking and popping.

4.   Resolving all reasonable doubt in favor of the Veteran, the Veteran's right thumb disability has been manifested by an actually painful joint as shown by objective evidence. 

5.   The Veteran's migraine headaches are manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.   The Veteran's tenosynovitis of the right ankle is characterized by moderate limitation of motion.


CONCLUSIONS OF LAW

1.   The criteria for an initial disability rating in excess of 10 percent prior to November 10, 2010, for degenerative arthritis of the spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5242 (2017).

2.   The criteria for an initial disability rating in excess of 20 percent from November 10, 2010, for degenerative arthritis of the spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5242 (2017).

3.   The criteria for an initial disability rating of 10 percent, but no higher, for temporomandibular joint disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.150, Diagnostic Code 9905 (2017).
4.   The criteria for an initial disability rating of 10 percent, but no higher, for the right thumb disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5228 (2017).

5.  The criteria for an increased rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code (DC) 8100 (2017).

6.   The criteria for a rating in excess of 10 percent for tenosynovitis of the right ankle have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271-5024(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'' as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

A.   Increased Rating for Degenerative Arthritis of the Spine

The RO rated the Veteran's service-connected degenerative arthritis of the thoracolumbar spine at 10 percent disabling prior to November 10, 2010, and as 20 percent disabling from November 10, 2010, under Diagnostic Code 5242.  The Veteran was also diagnosed with intervertebral disc syndrome in the February 2008 VA examination report, allowing VA to evaluate the disability using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, using whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 6.

Under the Formula for Rating IVDS, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician (Note 1).


Prior to November 10, 2010

During a January 2008 general medical VA examination, the Veteran reported that she had no current complaints regarding her low back.  Physical examination of the lumbar spine revealed no tenderness to percussion.  There were no abnormalities or fixed deformities.  Musculature was symmetrical with no spasm.

The Veteran was afforded a VA examination of her spine in February 2008.  The Veteran said that she suffered weekly flare ups with increased pain and stiffness for several hours, usually triggered by physical activity, especially housework.  She did stretching exercises and used heat and massage with some benefit.  The course of the condition was noted to be intermittent with remissions.  She reported a history of decreased motion, stiffness, spasms, and pain.  She reported when she experienced pain it was sharp and knife-like and would last for 1 to 2 days.  It occurred several times a year.  She did not have any radiation of pain.  She reported experiencing weekly flare-ups of pain and that they were never incapacitating.  She reported experiencing four incapacitating episodes in the last twelve months, each lasting about two days.  Physical examination revealed no ankylosis.  Objective testing did not reveal any spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle strength and sensory testing of the bilateral lower extremities was normal.  The thoracolumbar range of motion was normal with no objective evidence of pain.  There was no additional limitation of motion following repetitive motion and no objective evidence of pain.  

The Board finds that the Veteran's degenerative arthritis of the spine prior to November 10, 2010, most nearly approximates the currently assigned 10 percent rating.  The Veteran's range of motion on February 2008 VA examination was full and did not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  In fact, the combined range of motion was 270 degrees.  There also was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even when taking into account the weekly flare ups of increased pain and stiffness in accordance with DeLuca, the evidence does not more nearly approximate symptoms warranting a 20 percent rating.  In fact, the Veteran's current 10 percent rating prior to November 10, 2010 is based on consideration of her pain and functional loss as reflected by her statements and treatment records.  There also was no evidence of incapacitating episodes with a total duration of at least two weeks in the 12 months prior to the examination.  At most, the Veteran reported having incapacitating episodes that had a total duration of slightly over a week (8 days) in the 12 months prior to the examination.  There also was no evidence of any neurological impairment that would warrant a separate compensable rating pursuant to Note (1).

Therefore, a preponderance of the evidence is against assignment of a rating in excess of 10 percent prior to November 10, 2010.

From November 10, 2010

A second VA examination of the Veteran's spine was conducted in November 2010.  The Veteran reported having pain that is at 4 on a 10 pain scale, but with sudden exacerbations to 10.  She reported the pain was central and occasionally radiated down to the buttocks and sometimes down to the knees.  She also reported having diffuse numbness and paresthesias in both legs and the examiner indicated that these symptoms were not related to the lumbar spine disability.  She did not report a history of urinary problems.  She reported a history of fatigue, stiffness, spasm, and pain.  She described the pain as being sharp and severe and lasting for 1 to 2 days with a frequency of 1 to 6 days a week.  She reported being able to walk a quarter of a mile.  The Veteran's range of motion was 50 degrees of thoracolumbar flexion, 30 degrees of extension, 30 degrees each of left and right lateral rotation, and 30 degrees each of left and right lateral flexion.  There was objective evidence of pain during the range of motion testing.  The examiner found spasm, pain, guarding, and localized tenderness but reported that it was not severe enough to be responsible for an abnormal gait or spinal contour.  There were no additional limitations of motion after repetitive use testing, but there was pain following such testing.  

A VA examination of the Veteran's spine was conducted in April 2017.  The Veteran did not report any flare-ups of pain or functional impairment.  The Veteran's thoracolumbar range of motion was 60 degrees of forward flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 30 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 30 degrees of left lateral rotation, and she displayed pain in all six movements and it was noted to cause functional loss.  The examiner noted that the Veteran would have difficulty bending to lift a heavy load.  There was moderate localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner also reported guarding, but neither the tenderness or the guarding resulted in an abnormal gait or spinal contour.  The examiner opined that the Veteran did not have intervertebral disc syndrome.  

From November 10, 2010, the Veteran's degenerative arthritis of the thoracolumbar spine most nearly approximates the assigned 20 percent rating.  Flexion on November 2010 and April 2017 VA examinations was limited (greater than 30 but not greater than 60 degrees).  The evidence does not more nearly approximate the criteria for a higher 40 percent rating.  Even when considering the Veteran's pain and functional loss, her range of motion did not more nearly approximate forward flexion of 30 degrees or less.  There was also no evidence of ankylosis or any incacpacitating episodes.  

There was no evidence of any bowel or bladder impairment to warrant a separate 10 percent rating for neurological impairment.  A July 2017 rating decision awarded separate ratings for bilateral lower extremities radiculopathy.  At this time, the Veteran has not appealed those ratings or the effective dates assigned, so consideration of the effective dates and ratings for those separately compensated disabilities are not currently before the Board.

Therefore, a preponderance of the evidence is against a finding of a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability from November 10, 2010.

B.   Increased Rating for Temporomandibular Joint Articulation

The Veteran contends that the assignment of an initial noncompensable disability rating for temporomandibular limited motion was improper and that she should be assigned a compensable rating.  

The service-connected temporomandibular articulation disability is currently rated under Diagnostic Code 9999-9905 for limited TMJ articulation.  38 C.F.R. § 4.150.    Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's other dental or oral condition is rated by analogy under the criteria for limited motion of temporomandibular articulation under Diagnostic Code 9905.  Diagnostic Code 9905 assigns a 10 percent rating for inter-incisal range of 31 to 40 mm or a range of lateral excursion of 0 to 4 mm, a 20 percent rating for inter-incisal range of 21 to 30 millimeters, a 30 percent rating for inter-incisal range from 11 to 20 millimeters, and a 40 percent rating for inter-incisal range from 0 to 10 millimeters.  A Note to Diagnostic Code 9905 indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Additionally, separate 10 percent ratings for disability in the temporomandibular joint on each side of the jaw cannot be assigned.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

As an initial mater, the Board notes the schedule of ratings for dental and oral conditions, 38 C.F.R. § 4.150, was amended during the pendency of this appeal.  82 Fed. Reg. 36,080 (Aug. 3, 2017).  However, the amendments did not become effective until September 10, 2017, and no relevant evidence has been received since that date.  Thus, the new diagnostic criteria do not apply in the Veteran's case.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

On February 2008 VA examination of the Veteran's temporomandibular joint disorder, the Veteran reported popping and clicking with movements such as when eating, talking, or yawning.  She reported awakening with 3 out of 4 in her temporomandibular joint from clenching and grinding overnight.  Her pain dropped to a 1 or 0 within 2 to 3 hours most days, but would linger at a 3 or 4 twice a week.  Physical examination found that the Veteran's vertical mandibular movement was limited to 45 mm in centric, in L and R excursive 30 mm, laterally, L and R 10 mm, and noted that the joints popped and clicked with all vertical movements at 20mm and with all lateral movements at 4mm.  Her temporomandibular joint was not tender to palpation, but there was much clicking and popping.  There was tenderness to palpation of the right ramus, but no hypertrophy.  The examiner noted that she had to eat a soft diet and cut meat and apples into tiny pieces.  She also stifled her yawns.

In the April 2017 VA examination, the Veteran stated that this disorder has caused her teeth to shift on the lower jaw because of the clenching and wearing on her molars.  The Veteran also reported welts on both sides of her cheeks, waking with an irritated swollen tongue and sometimes open wounds, and she said that she sometimes misses meals due to the fatigue and pain in her jaw.  She reported having tenderness on the left temporomandibular joint and pain to palpation was shown on examination.  She did not report any flare ups.  The Veteran's inter-incisal jaw movement was greater than 40 mm and her lateral excursion was greater than 4 mm and she showed pain on chewing and localized tenderness on palpation of the joint on the left side.  There was no additional limitation of motion after repetitive use testing.  The examiner said that she was unable to determine loss of motion with repeated use over a period of time without directly observing the jaw under such conditions.

Based on the findings of the February 2008 and April 2017 examinations, a compensable disability rating is not warranted based on limited inter-incisal movement or lateral excursion.  However, the February 2008 examiner found that the Veteran's joints popped at 20 mm.  The April 2017 examiner found pain on chewing and the Veteran has reported wounds to her tongue and cheeks, pain, fatigue, and missing meals.  Based on the objective evidence of popping and clicking and pain, the Board resolves any reasonable doubt in the Veteran's favor and finds that the Veteran's temporomandibular limitation of motion was manifested by painful motion of the jaw.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, an initial 10 percent disability rating, but not higher, is warranted based on painful motion of the jaw.  See 38 C.F.R. § 4.59.  However, there being no findings that the Veteran's temporomandibular joint was limited in its inter-incisal motion to less than 31 mm, the findings do not support rating higher than 10 percent.

The Board has also considered whether a higher disability rating is warranted under other possibly applicable diagnostic code provisions during either period on appeal.  The evidence, however, does not include findings supportive of any such rating.  Indeed, the Veteran did not exhibit any nonunion of the mandible at any time period on appeal; a higher disability rating pursuant to Diagnostic Code 9903 and 9904 is not warranted.  The Veteran also did not have ramus, loss of condyloid process, or loss of hard palate.  38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912. 

Additionally, the Veteran has never been diagnosed with, nor does she contend that her jaw disability has been manifested by, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150. 
The Board acknowledges evidence that the Veteran has headaches along with temporomandibular joint pain; however, she is separately service connected for headaches.

In conclusion, the Board has resolved the benefit of the doubt in granting an initial 10 percent disability rating for temporomandibular joint limited motion.  However, as the preponderance of the evidence is against a higher disability rating for temporomandibular joint limited motion at any time during the appeal period, a higher rating must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

C.   Increased Rating for Right Thumb

The Veteran also contends that the initial noncompensable disability rating for the limitation of motion of the right thumb was improper and that she should be assigned a compensable rating. 

The service-connected right thumb limitation of motion is rated under Diagnostic Code 5228.  38 C.F.R. § 4.71a.  Diagnostic Code 5228 assigns a 0 percent rating for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers.

The first VA examination of the Veteran's right thumb was conducted in January 2008.  The Veteran reported having a residual decrease in the strength of the thumb and difficulty in opening cans and bottles, but it did not interfere with employment or her daily activities and there was no pain, incoordination, or flare ups.  The examiner noted that the Veteran is right-handed.  The Veteran's strength was good in abduction at the metacarpal phalangeal joint, but it was markedly less than her left thumb.  There was no pain or incoordination noted and no pain with repetitive motion.

The Veteran was afforded a second VA examination of her thumb in November 2010.  She told the examiner that a ligament in her thumb had been injured in 1992 and, although she had surgery during her service, the thumb remained weak and painful.  The Veteran reported pain, stiffness, and weakness in the thumb with decreased manual dexterity.  She also reported flare-ups every two to three weeks that lasted one to two days.  She described the flare-ups as mild and that they caused functional impairment with tasks requiring manual dexterity and use of a strong pincer grip.  The examiner found that the Veteran was able to oppose her thumb pad to her fingers (no gap between the right thumb pad and fingers) but displayed pain in doing so.  She had additional pain following repetitive motion, but there was no additional limitation of motion.  There was no ankylosis, amputation, or deformity of any digit.  X-rays showed no significant bony, articular, or soft tissue abnormalities.  The examiner found that the Veteran would be functionally impaired in doing chores, shopping, exercise, sports, recreation, traveling, and dressing.  The examiner noted the Veteran had no demonstrable difficulties with writing, touching or expression, but some deficit in dexterity with utilizing her pincer grip, why may affect activities such as one-handed button closure.  

In April 2017 the Veteran was afforded a VA examination of her right thumb.  She complained of reduced strength and of pain at rest, increasing with movement.  The Veteran said that the affected thumb made it difficult to cook, write, and do daily chores.  She reported having pain of 2/10 at rest and 3-4/10 with movement.  She did not report having any flare-ups.  She reported functional loss via not being able to enjoy doing art and craft activities and daily chores because of her inability to grip and/or tolerate repetitive movements.  Range of motion testing revealed extension to 0 degrees and flexion to 90 degrees at the metacarpal joint and extension to 0 degrees and flexion to 60 degrees at the interphalangeal joint.  There was no gap between the pad of the thumb and the fingers or the finger and the proximal transverse crease of the hand.  There was no pain noted on exam and no evidence of localized tenderness or pain on palpation of the joint.  There was no additional loss of range of motion, pain, or functional loss on repetitive use testing.  The examiner found that the right thumb was reduced in strength but the examiner found that there was no functional impact.  There was no ankylosis of the thumb at either joint.  

In an October 2017 brief, the Veteran's representative argued that the April 2017 exam showed evidence of functional loss in the Veteran's weakened grip, her reported inability to perform repetitive motions for daily chores and art and craft activities, and a decreased range of motion noted in the exam report.  

Applying the criteria of Diagnostic Code 5228, the Veteran was able to oppose her thumb to her fingers, and therefore the limitation of motion of the thumb does not warrant a compensable rating.  The November 2010 VA examiner said that the Veteran displayed pain in opposing her thumb to her fingers.  The April 2017 examiner stated that the Veteran showed no pain in moving the hand, but the Veteran reported experiencing pain.  Considering the DeLuca factors, in both the 2010 and 2017 examinations the Veteran reported pain and weakness of the thumb, increasing with movement and impairing her ability to cook, write, and do daily chores.  These reports are supported by some objective evidence of pain on November 2010 VA examination.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's limitation of motion of the right thumb manifests in reduced strength, pain upon repetitive use, and functional impairment of daily activities, and thus warrants a 10 percent disability rating for an actually, painful joint.  38 C.F.R. § 4.59, 4.71a, DC 5229; Burton, 25 Vet. App. at 5 (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).

A preponderance of the evidence is against a finding that the limitation of motion of the thumb warrants a higher rating under DC 5228 as there is no evidence that there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers when the Veteran attempts to oppose her thumb to her fingers.  There is also no evidence of any ankylosis of the thumb; therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 5216-5224. 

In summary, the Board finds that the criteria for an initial 10 percent rating for the right thumb pursuant to 38 C.F.R. § 4.59 have been met; but a preponderance of the evidence is against a rating in excess of 10 percent for the right thumb disability.  

D.   Increased Rating for Migraine Headaches

The Veteran is claiming an increased rating for her headaches, which are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating (the maximum available) is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A VA examination concerning the Veteran's headaches was performed in January 2008.  The Veteran described dull or sharp, sometimes throbbing, moderate to severe pain, sometimes accompanied by nausea, photophobia, and phonophobia.  The Veteran said that her headaches are often prostrating and occur six times a month, lasting an average of two days.  The Veteran said that she did not leave work during her headaches but she could not accomplish much during a headache.

A second VA examination was conducted in November 2010.  The Veteran reported that the pain is predominately on the right side and can lead to nausea, vomiting, photophobia, hyperacusis and intermittent visual symptoms (seeing spots).  The Veteran said that these headaches occurred about six times a month, that they were increasingly frequent, and that the headaches have made her absent from work.  The examiner found that the migraine headaches were responsible for the Veteran's increased absences from work, led to decreased concentration, pain, and difficulty carrying out instrumental activities of daily living (I-ADLs).

The Veteran was afforded a VA examination for her headaches in April 2017.  She told the examiner that she experienced pain, light and sound sensitivity, nausea, vomiting, changes in vision, and sensory changes during her headaches.  She said that the headaches lasted hours to days, and she had been taking medication for the headache since 1989.  The examiner found that the Veteran did not have characteristic prostrating or very prostrating and prolonged attacks productive of severe economic inadaptability and that the headaches did not affect the Veteran's ability to work.  The examiner did not provide a rationale for her conclusions that the attacks were not prostrating or productive of severe economic inadaptability or affect the Veteran's ability to work.

VA regulations do not define "prostrating;" nor has the Court.  E.g. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what constitutes a prostrating attack).  By way of reference, the Board notes that according to Merriam Webster's Collegiate Dictionary 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

While VA regulations also do not define "economic inadaptability" the Court has noted that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

After a careful review of the evidence, the Board finds that the Veteran is entitled to an increased rating of 50 percent (the maximum available under DC 8100) for her headaches.  This rating is supported by January 2008, November 2010, and April 2017 examination reports of very frequent and prostrating prolonged headaches.

The Veteran has described the impact of her headaches on her ability to work, which is an element of the 50 percent rating under DC 8100.  As her representative's October 2017 brief points out, the Veteran told the April 2017 examiner that she experiences light and sound sensitivity, nausea, vomiting, changes in vision, and sensory changes during her headaches.  The November 2010 examiner noted that the Veteran had been increasingly absent from her place of employment due to the headaches.  This interference with employment is encompassed by the 50 percent rating under DC 8100 as "productive of severe economic inadaptability."  The April 2017 examination report did not give the frequency of the Veteran's headaches, but the Veteran said that they were becoming more frequent, and she had said that they occurred approximately six times per month at her last examination in November 2010.  The April 2017 examiner did not provide a rationale for her conclusions that the attacks were not prostrating or productive of severe economic inadaptability and did not affect the Veteran's ability to work, therefore those conclusions hold little probative value.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating of 50 percent under DC 8100 best approximates her headache disability picture.   

E.   Increased Rating for Tenosynovitis of the Right Ankle

The Veteran seeks entitlement to a disability rating in excess of 10 percent for her right ankle disability.  The ankle is currently rated pursuant to Diagnostic Code 5271 for limitation of motion for the ankle, which provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a.

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in the Veterans Benefits Administration's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.4.o.

Normal range of motion of the ankle, for VA compensation purposes, is from zero to 20 degrees of ankle dorsiflexion and from zero to 45 degrees of ankle plantar flexion.  38 C.F.R. §§ 4.71a, Plate II.

The Veteran received VA examinations of her right ankle in February 2008, November 2010, and April 2017.  The Veteran told the February 2008 examiner that she had four tendon-repair surgeries on the ankle.  She reported experiencing persistent right ankle pain, but the pain was not incapacitating.  She said that she had completed physical therapy, she was taking medication for the pain, and she had recently stopped using an ankle brace.  She said that she could function and perform daily activities.  She did not report any weakness, fatigability, decreased endurance, incoordination, or flare ups.  The right ankle was found to have a dorsiflexion of 20 degrees and plantar flexion of 30 degrees.  The examiner found no evidence of pain, weakness, fatigability, decreased endurance, or incoordination, and no pain was noted after repetitive motion.  There was no tenderness to palpation or deformities.  

In the November 2010 VA examination, the Veteran said that her right ankle disability originated in the tearing of her peroneal tendon during service.  Range of motion was 0 to 10 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  There was no joint ankylosis.  The examiner noted that the Veteran was wearing an ankle brace for stability, and that her right ankle dorsiflexion was impaired but plantar flexion and great toe extension were not.  The examiner found instability, guarding, pain, stiffness, weakness, and decreased speed of motion, as well as weekly flare-ups, and found objective evidence of pain following repetitive motion.

The Veteran was afforded a VA examination in April 2017.  The range of motion was 0 to 10 degrees dorsiflexion, 0 to 45 degrees plantar flexion.  She displayed moderate pain in dorsiflexion testing, but the examiner noted it did not result in functional loss.  The Veteran reported pain in the ankle and said that she cannot stand for long periods of time or walk long distances due to the pain.  She reported pain of a 4 on a 10 pain scale.  She reported functional loss of not being able to go for long walks or drive for long periods of time.  She was unable to enjoy a normal spontaneous stretch.  She did not report having any flare-ups.  The examiner also found evidence of pain with weight-bearing.  There was no additional loss of function or range of motion with repetitive use testing.  There was no ankylosis or joint instability noted.

The competent and probative evidence of record does not more nearly approximate marked limitation of motion of the right ankle.  Range of motion findings during the appeal period have ranged from 10 to 20 degrees of dorsiflexion and 30 to 45 degrees of plantar flexion.  These findings are reflective of moderate limitation of motion.  The Board finds that even when considering functional loss due to pain, instability, stiffness, decreased speed of motion, weakness, and flare-ups, the Veteran's right ankle disability is most nearly approximated by moderate limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  These factors have not been shown to result in a disability picture that most nearly approximates marked limitation of motion.  

In its October 2017 brief, the Veteran's representative argues that the Veteran's right ankle peroneal tendonitis warrants a rating in excess of 10 percent, based on the limited range of motion for dorsiflexion.  On the contrary, the Veteran's range of motion in dorsiflexion has at most been limited to ten degrees, which constitutes moderate limitation of motion under VBA Manual M21-1, III.iv.4.A.4.o.  

The evidence also does not reflect findings showing ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus with deformity, or that he has undergone an astragalectomy.  Therefore, he is not entitled to a higher rating for his right ankle disability under any of these criteria.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a rating in excess of 10 percent for the Veteran's right ankle disability is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An initial rating in excess of 10 percent prior to November 10, 2010, and in excess of 20 percent from November 10, 2010 for degenerative arthritis of the spine is denied.  

An initial disability rating of 10 percent, but no higher, for temporomandibular joint disorder is granted, subject to regulations governing the payment of monetary awards.

An initial disability rating of 10 percent, but no higher, for a right thumb disability is granted, subject to regulations governing the payment of monetary awards.

An initial disability rating of 50 percent, but no higher, for migraine headaches is granted, subject to regulations governing the payment of monetary awards.

An initial disability rating in excess of 10 percent for tenosynovitis of the right ankle is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


